Citation Nr: 1419869	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-00 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the calculated debt in the amount of $939.00 for overpayment of compensation for a dependent was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This case has come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In addition to the paper claims file, there are paperless claims files associated with the Veteran's claim.  These documents were reviewed in conjunction with this appeal.

It appears from the Veteran's correspondence to VA that he also requested waiver of recovery of the overpayment which was created in connection with the receipt of benefits.  This issue, to include any preliminary issue as to timeliness, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran notified VA of his son's February 2008 death in March 2008; an overpayment in the amount of $939.00 was created during the 13-month period the Veteran received benefits for his deceased son.  

2.  The Veteran was not entitled to benefits for his deceased son effective March 1, 2008.  The Veteran should have reasonably understood that such payments were administrative error.





CONCLUSION OF LAW

The debt of VA compensation benefits in the amount of $939.00 is valid.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.500 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 3.1Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  With regard to the Veteran's claim challenging the validity of his debt, the VCAA is inapplicable.  See Barger v. Principi, 16 Vet. App. 132 (2002). 

Legal Criteria

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2013).  A debt is not valid if the claimant was legally entitled to the benefits that resulted in an overpayment.  See 38 U.S.C.A. §§ 501, 5112(b) (9), (10) (West 2002 &); 38 C.F.R. §§ 1.962; 3.500(b) (2013).  A debt is also not valid if VA is solely responsible for the overpayment. See id.  

The appellant has challenged the validity of the debt by claiming that it is solely the result of administrative error on the part of VA.  Thus, the preliminary determination in this appeal concerns the validity of the debt.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c) (1) (2013); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434. 

In order for the Board to determine that an overpayment was not properly created, thereby invalidating the debt, the record must establish that the appellant was legally entitled to the benefits in question or, if the appellant was not legally entitled, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2002); 38 C.F.R. § 3.500(b) (2) (2013); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous. 

The U.S. Court of Appeals for Veterans Claims explained that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).  In other words, if a debt is the result solely of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error and, consequently, there would be no overpayment charged to the appellant for an overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b) (10) (West 2002); 38 C.F.R. § 3.500(b) (2013). 

If the claimant fails to provide full disclosure of facts or due to the amount of the overpayment should know an error has been made, yet accepts the payment, the overpayment will not be considered due to administrative error.  See VA Manual 22- 4, Part III, § 2.03.  An example of administrative error is when VA erroneously interprets the law to allow payment of greater benefits than the legislative intent.  An example of overpayment not solely due to administrative error is when the claimant accepts an amount that is patently excessive.  Id.  

Pursuant to 38 U.S.C.A. § 5112(b)(2), the effective date of reduction or discontinuance of compensation  by reason of death of a dependent of a payee shall be the last day of the month in which such death occurs.  
 
The Veteran was in receipt of additional compensation for a dependent son who died in February 2008.  The Veteran notified VA of his son's death by way of correspondence that was dated March 13, 2008, and date-stamped as received at the RO on March 19, 2008.  On March 26, 2009, the RO informed the Veteran that his son was removed from his award effective March 1, 2008.  

Thus, this case deals with thirteen overpayments that were combined into one outstanding debt.  An overpayment in the amount of $939.00 was created during the period the Veteran received dependent benefits for his deceased son.  The Veteran asserts that he should not be charged an overpayment as it took VA 12 months to act on his notification concerning his son's death and accordingly the overpayment was due to error on VA's part.  See statement of the Veteran dated in April 2009.  He did agree that he should be charged with an overpayment through March 2008 but it was not his fault that VA took 12 months to remove his son from his award.  See substantive appeal dated in December 2009. 

The Board first finds that the overpayment was properly created as the Veteran's dependent son died in February 2008 and the Veteran continued to receive additional compensation for his deceased dependent until March 2009.  Moreover, pursuant to 38 U.S.C.A. § 5112(b)(2), VA properly reduced the Veteran's compensation benefits effective March 1, 2008.  

As noted above, if the claimant, due to the amount of the overpayment, should known an error has been made, yet accepts the payment, the overpayment will not be considered due to administrative error. 

By way of correspondence dated in October 2004, the Veteran was informed that his award included additional benefits for his children and that he should immediately inform VA of any change in dependents as failure to do so would result in an overpayment.  The Veteran informed VA of his son's death in March 2008.  The Board finds that the Veteran's continued receipt of benefits for his deceased son should have made him aware that such payments were likely erroneous and make him suspect that he would have to pay this back to the VA.  Consequently, the Board finds that this overpayment was not the result of "sole administrative error" because the Veteran should have been aware of the erroneous nature of the payments.  The creation of the overpayment was, therefore, valid.

For the foregoing reasons, the Board finds that the creation of the overpayment in the amount of $939.00 was proper, and the Veteran's appeal must be denied.


ORDER

The overpayment in the amount of $939.00 is valid; the appeal is denied to this extent.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


